Title: From Benjamin Franklin to Benjamin Vaughan, 18 September 1777
From: Franklin, Benjamin
To: Vaughan, Benjamin


Thursday, Sept. 18. 1777.
I shall be very happy to see my dear Friend if it may be without Inconvenience to him; and the sooner the happier. The Duke de Chaulnes, who was with me last Night, has ask’d me to dine with him on Sunday, when he expected you: But that is a long time for me to wait; And I cannot think of another Place where a Meeting with me would not occasion Speculation. Yes: There is les Bains de Poitevin a large white wooden Building upon a Boat in the River opposite to the Tuilleries. You may go there in a Hackney Coach; and you will find me there at Six in the Evening precisely. The People know me only by Sight as I go there often to bathe. Ask for an old Englishman with grey Hair. It is the Evening of this Thursday that I mean: But if you are otherwise engag’d, name your Hour of Tomorrow, and I will make it suit me. Yours most affectionately You may come there an Hour sooner as to take the Bath your self if agreable: I shall be there at 5.
 
Addressed: A Monsr / Monsieur Vaughan / Hotel des Bains de Bourbon / Ruë Richelieu / à Paris
Notations: Dr. Franklin. 1777 / Franklin 1777
